UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 00-2003



WHEELING JESUIT UNIVERSITY, INCORPORATED, a
West Virginia corporation; BERNARD W. SCHMITT,
Most Reverend, Bishop of the Roman Catholic
Dioceses of Wheeling-Charleston; THE BOARD OF
EDUCATION OF THE COUNTY OF OHIO, A PUBLIC
CORPORATION,

                                              Plaintiffs - Appellants,

            versus


CITY OF     WHEELING, a municipal corporation;
JOHN W.    LIPPHARDT, JR.; BARRY D. CROW; MARY
MARGARET    KLEEH; MICHAEL A. NAU; LAWRENCE J.
SCHMITT,   JR.; VERNON E. SEALS; CLIFF SLIGAR,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CA-00-14-5)


Submitted:    December 29, 2000             Decided:   January 18, 2001


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John P. Bailey, BAILEY, RILEY, BUCH & HARMAN, L.C., Wheeling, West
Virginia; James F. Companion, SCHRADER, BYRD & COMPANION, P.L.L.C.,
Wheeling, West Virginia; James C. Gardill, PHILLIPS, GARDILL,
KAISER & ALTMEYER, Wheeling, West Virginia, for Appellants. Ronald
M. Musser, Rosemary J. Humway-Warmuth, OFFICE OF THE CITY SOLICI-
TOR, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court’s order denying relief on

their 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.       We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. Wheeling Jesuit Univ. v. City of Wheeling, No. CA-

00-14-5 (N.D.W. Va. July 10, 2000). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2